IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 27, 2007

                                       No. 03-11248                   Charles R. Fulbruge III
                                                                              Clerk

RONALD CURTIS CHAMBERS

                                                  Petitioner - Appellant
v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                  Respondent - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  (99-CV-1283)


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
       This court previously affirmed the district court’s denial of Ronald
Chambers’s petition for a writ of habeas corpus. Chambers v. Quarterman, 191
F. App’x 290 (5th Cir. 2006). The Supreme Court vacated and remanded the
case for further consideration in the light of Abdul-Kabir v. Quarterman, 127
S.Ct. 1654 (2007).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 03-11248

       Upon reconsideration in the light of Abdul-Kabir, we conclude that
Chambers’s mitigating evidence of his exposure to violence and drugs, his lack
of role models, and his lack of economic opportunity while being raised in the
projects of west Dallas, had, in the view of five members of the Supreme Court,
relevance to a reasoned moral judgment in imposing the death penalty, which
evidence could not be given meaningful effect in answering the special issues on
deliberateness and future dangerousness.1 On the one hand, this evidence set
out above is not properly considered as rebuttal evidence to future
dangerousness, and instead could be viewed as aggravating evidence because
jurors might find that it made him more likely to commit acts of violence in the
future than a defendant who came from a more stable environment. Yet, on the
other hand, a properly instructed jury could have concluded that Chambers was
less morally culpable for his crime because of his disadvantaged upbringing and
would have had no means, under the deliberateness and future dangerousness
instructions, of giving the evidence such effect. Thus, there is a reasonable
likelihood that the instructions to the sentencing jury prevented the jurors from
giving meaningful consideration and effect to that evidence. Furthermore, the
state habeas court unreasonably applied clearly established federal law, as
determined by the Supreme Court, when it concluded that the “nullification”
instruction, which directed jurors to answer at least one of the special issues “no”


       1
         The State is absolutely correct in its argument that Chambers’s punishment phase
defense was premised entirely on the lack of future dangerousness. In closing argument,
Chambers’s counsel argued that the evidence of Chambers’s upbringing in a depressed, crime-
infested neighborhood, along with the other mitigating evidence Chambers presented,
supported a “no” answer to the special issue on future dangerousness. As the State correctly
notes, there was very scant evidence of his upbringing in the ghetto, and the overwhelming
focus of the testimony of all of Chambers’s witnesses was on his positive character traits.
Nevertheless, Chambers’s counsel was constrained by the sentencing instructions and special
issues, which narrowed the jury’s focus to the issues of deliberateness and future
dangerousness. Therefore, Chambers cannot be penalized because his counsel did not
specifically argue that Chambers was less morally culpable as a result of his disadvantaged
upbringing.

                                             2
                                    No. 03-11248

if they found that a life sentence rather than a death sentence was an
appropriate response to Chambers’s personal moral culpability, allowed the jury
to consider and give effect to his mitigating evidence.              Accordingly, we
REVERSE the judgment of the district court denying habeas relief, and
REMAND with instructions to grant the writ and require a resentencing of
Chambers within a reasonable time to be determined by the district court.2
                               REVERSED and REMANDED with instructions.




      2
         Our prior opinion affirming the denial of habeas relief on Chambers’s remaining
claims is reinstated.

                                           3